Citation Nr: 0723673	
Decision Date: 08/01/07    Archive Date: 08/15/07	

DOCKET NO.  04-25 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant and her husband


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1983 to December 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VARO in Seattle, Washington, that denied entitlement to the 
benefit sought.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
should further action be required.


REMAND

From a longitudinal review of the evidence of record, the 
Board does not question the fact that the veteran has PTSD.  
It is not clear whether it is primarily due to events that 
took place before she entered active service or whether to 
events that reportedly happened while on active service and 
which might have exacerbated or worsened her PTSD.  At the 
time of evaluation at a private facility in May 2001, it was 
stated that she was "allegedly physically and sexually abused 
her entire life by her father and three brothers.  She 
witnessed her mother being allegedly physically abused by her 
father.  She reports she was emotionally abused by her mother 
her entire life and currently still is."  She was given Axis 
I diagnosis of:  major depressive disorder, recurrent, 
severe, with psychotic features; and PTSD.  

At the time of a PTSD examination by VA in October 2002, it 
was indicated the sources of information were the veteran's 
self-report and a review of the claims file.  The veteran 
again gave a history of physical and sexual abuse prior to 
her entering service.  She also referred to an incident 
during service when she was in fear of her superiors taking 
her child away and being harassed by her commanding officer 
after the birth of a child while in service.  She reported 
that she "went back" to therapy in 1996 to a certified 
marriage and family therapist at the Greater Lakes Mental 
Healthcare facility in Lakewood, Washington, and saw that 
person on a regular basis up until four months ago.  The 
Board notes that the individual identified is the one whose 
2001 communication is referred to above.  In that 
communication the therapist reported that the veteran was 
seen at that facility in 1982 for "incest flashbacks" and in 
1999 for marriage counseling and from 1999 to 2000 for PTSD 
and depression.  During the course of the evaluation, the 
examiner noted that the veteran had a "huge fear of losing 
her baby when she was in the Army."  Following examination, 
an Axis I diagnosis was made of chronic PTSD.  There was no 
Axis II diagnosis.  The examiner did not express an opinion 
as to the etiology of the PTSD.  

The Board notes that the available service medical records 
reveal that the veteran was accorded a psychiatric evaluation 
in November 1985, shortly before separation from service.  
She was given a diagnosis of passive-aggressive personality 
disorder with manifestations of intentional inefficiency, 
stubbornness, and procrastination.  She was cleared 
psychiatrically for any administrative proceedings deemed 
appropriate by her command.  No reference was made to 
physical or mental abuse of any sort.  However, a review of 
the evidence of record includes statements from the veteran's 
husband essentially corroborating her assertions of problems 
in service with her command following the birth of their 
child.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:  

1.  The veteran should be asked to recall 
exactly when she was hospitalized at the 
service department hospital at Fort 
Lewis, Washington.  The record reveals 
that she reported to her family therapist 
that she was hospitalized there in 1992.  
Whatever time frame she indicates, 
appropriate action should be taken to 
contact the service department hospital 
at Fort Lewis and request any records 
pertaining to reported treatment and 
evaluation of the veteran there in 1992 
or whatever other time frame the veteran 
indicates.  

2.  VA should contact the veteran and 
notify her of the opportunity to furnish, 
or to advise VA of any potential source 
or sources of evidence other than her 
service records or evidence of behavioral 
changes that might constitute credible 
supporting evidence of any reported in 
service stressor or stressors.  Should 
she have any records pertaining to any 
counseling letters or adverse actions 
during service, these records should be 
made available to VA.  

3.  Thereafter, VA should arrange for the 
veteran to undergo an examination by a 
physician knowledgeable in psychiatry for 
the purpose of determining the nature, 
extent, and etiology of any psychiatric 
disorder, including PTSD, that may be 
present.  The claims folder, to include a 
copy of this REMAND, must be made 
available to the physician who is 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
medical history and assertions.  All 
necessary tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  

In reviewing the claims file, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(at least a 50 percent probability) that 
any in service stressful experience or 
experiences described by the veteran 
occurred and whether they contributed to 
or worsened any preexisting psychiatric 
difficulty.

4.  When the foregoing has been 
completed, the issue of the veteran's 
entitlement to service connection for 
PTSD based on abuse should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity for response.

By this REMAND, the Board expresses no opinion as to any 
final outcome warranted.  This REMAND is primarily for the 
purpose of complying with all applicable legal and statutory 
requirements and for the purpose of obtaining all pertinent 
material.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



